Citation Nr: 1441396	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  03-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for anemia for the appeal period prior to November 1, 2010, and a compensable rating thereafter, to include the restoration of a 70 percent rating as of November 1, 2010.        


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1993 to May 1994 and from September 1997 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a rating in excess of 30 percent for anemia.  

In January 2005, the Board remanded the claim for further development of the evidence.  In February 2006, the RO in Huntington, West Virginia, granted a 70 percent rating for anemia, effective March 28, 2002, the date the RO received the Veteran's claim for an increased rating.   

In June 2006, the Huntington RO proposed to reduce the rating for anemia to noncompensable based on a showing of improvement and, in June 2008, executed the reduction, effective September 1, 2008.  However, in January 2009, the RO restored a 70 percent rating for anemia, effective March 28, 2002, because the decision to reduce the rating contained clear and unmistakable error.  

In May 2009 and April 2010, the Huntington RO again proposed to reduce the rating for anemia to noncompensable.  In August 2010, the Columbia RO executed the reduction to noncompensable, effective November 1, 2010, based on a showing of corrective surgery and sustained improvement in the severity of the disability.  

The Board remanded the claim in November 2009 and July 2011 for further development of the evidence and to afford the Veteran the opportunity for a hearing.  

Therefore, while the Veteran's claim has been characterized in various ways in prior Board remands and at the June 2014 hearing, based on a close review of the record, the Board finds that the appeal period stems from the September 2002 rating decision on appeal, which was based on a March 28, 2002, claim.  Consequently, the Board only has jurisdiction to review the propriety of the assigned ratings during such periods, i.e., from March 28, 2002, to November 1, 2010, when the Veteran was in receipt of a 70 percent rating for anemia, and from November 1, 2010, to the present, when she has been in receipt of a noncompensable rating for such disability, which includes consideration of the propriety of the reduction in the rating for such disability as of November 1, 2010.  Therefore, so as to accurately capture the nature of the issue on appeal, it has been characterized as shown on the title page of this decision.

When the appeal was before the Board in November 2009, the Veteran was represented by The American Legion.  In a November 2010 telephone contact with a VA employee, the Veteran stated that she wished to revoke her designation of representative.  She was informed in an April 2011 letter that VA needed a revocation of her representative in writing.  She was given 30 days to provide such a statement, and if no response was received, the Board would assume that she wished to represent herself and continue with the appeal.  No response to this letter was received, and the Board therefore finds that the Veteran is representing herself in the current matter on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in June 2014.  A transcript of the hearing is associated with the record.     

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Veteran also has an electronic Virtual VA paperless claims file and a paper copy of her vocational rehabilitation folder.  A review of the documents in Virtual VA reveals a copy of the hearing transcript and additional VA outpatient treatment records through December 2013 that were considered by the RO in the most recent January 2014 supplemental statement of the case.  Additional VA outpatient treatment records dated after December 2013 are also in the electronic records and were not considered by the RO; however, they are irrelevant to the issue on appeal and, therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.   

During the June 2014 Board hearing, the Veteran raised the issue of entitlement service connection for a hysterectomy secondary to service-connected anemia.  In this regard, the Board notes that such issue has previously been denied in December 2008 and April 2013 rating decisions.  Therefore, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a hysterectomy secondary to service-connected anemia has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).
  

FINDINGS OF FACT

1.  Throughout the period covered by this appeal, i.e., since March 28, 2002, the probative evidence demonstrates that the Veteran's service-connected anemia was caused by blood loss due to dysmenorrhea.  

2.  The Veteran underwent a laparoscopically assisted vaginal hysterectomy in October 2005 that eliminated the cause of anemia.  

3.  For the appeal period prior to November 1, 2010, i.e., from March 28, 2002, to November 1, 2010, the Veteran's anemia was manifested by some hemoglobin measurements of 7 gm/dl or less with symptoms such as weakness, easy fatigability, headaches, lightheadedness, and shortness of breath until stabilized following a hysterectomy in October 2005.  

4.  As of November 1, 2010, the Veteran's anemia resolved.    

5.  In an April 2010 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's anemia from 70 percent to noncompensable; the RO promulgated that proposed reduction in an August 2010 rating decision and the Veteran's evaluation was decreased to noncompensable effective November 1, 2010.

6.  The reduction of the Veteran's rating for anemia from 70 percent to noncompensable as of November 1, 2010 was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for anemia for the appeal period prior to November 1, 2010, and a compensable rating thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.117, Diagnostic Code 7700 (2013).  

2.  The reduction of the rating assigned for anemia from 70 percent to noncompensable, effective November 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.117, Diagnostic Code 7700 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters in April 2002, December 2002, February 2005, and March 2006 advised the Veteran of the evidence and information necessary to substantiate her increased rating claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the March 2006 letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the December 2002 and subsequent letters were issued after the initial September 2002 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claims were readjudicated in six supplemental statements of the case, most recently in January 2014.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Additionally, certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. 
§ 3.105(e). 

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based. Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. Id.

In the instant case, a May 2009 notice letter sent in connection with the rating decision proposing to reduce the rating for anemia provided the Veteran with notice of the proposed reduction and informed her that she could submit medical or other evidence to show why the reduction should not be made. The letter explained that this evidence could be a statement from a physician with detailed findings about her condition. She was also notified that she could request a personal hearing so that he could provide testimony on this matter.  She was further informed that, if she did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  

Thereafter, the Veteran submitted additional evidence regarding the severity of her anemia.  As such, the RO again afforded her an April 2010 notice letter in connection with the rating decision proposing to reduce the rating for anemia.  Such letter provided the same information discussed in the preceding paragraph.  Subsequently, in an August 2010 rating decision, after waiting the requisite time period, the RO executed the reduction in the Veteran's rating for anemia from 70 percent to noncompensable, effective November 1, 2010, i.e., greater than 60 days from the date of the notice of action, and provided the reasons for the action and the evidence upon which the action was based.  Therefore, the Board finds that the RO followed the proper notice procedures for the reduction of the Veteran's rating.  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records as well as post-service VA and private medical records and the Veteran's VA vocational rehabilitation folder.  In the January 2005 and July 2011 remands, the Board directed the AOJ to obtain the Veteran's vocational rehabilitation folder and seek additional VA outpatient treatment records, which were subsequently associated with the record and document treatment through April 2014 (although only records dated through December 2013 were considered by the AOJ as noted in the Introduction).  During the June 2014 Board hearing, the Veteran reported that she considered filing for Social Security Administration (SSA) benefits on several occasions, but did not complete the applications.  Absent any evidence showing that the Veteran applied for, or is in receipt of, SSA benefits for her anemia, VA need not attempt to obtain records from such agency. Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.   
 
Additionally, the Veteran was afforded VA examinations in March 2003, May 2004, April 2006, March 2010, and December 2012 in connection with the current claim, which includes those directed by the Board in the January 2005 and November 2009 remand orders.  The Board finds that the VA examinations and accompanying clinical assessments are adequate to decide the issue as they are predicated on an interview with the Veteran, a review of the record, laboratory testing, and a physical examination.  The assessments considered all of the pertinent evidence of record, to include the statements of the Veteran.  Moreover, the examiners offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As noted above, the Board previously remanded this case in January 2005, November 2009, and July 2011 in order to obtain any outstanding records, to include the Veteran's vocational rehabilitation folder; afford her contemporaneous VA examinations so as to determine the current nature and severity of her anemia; consider the propriety of the reduction in accordance with applicable regulations; and afford her a Board hearing.  As noted in the preceding paragraphs, updated VA treatment records and the Veteran's vocational rehabilitation folder were associated with the record.  Additionally, she was afforded numerous VA examinations, to include in March 2010 in response to the Board's remand directives.  Likewise, the AOJ considered the propriety of the reduction in the October 2011 supplemental statement of the case, and the Veteran was afforded a Board hearing in June 2014.  Therefore,  the Board finds that there has been substantial compliance with the January 2005, November 2009, and July 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also offered testimony before a Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal, i.e., entitlement to an increased rating for anemia, to include the propriety of the reduction in the rating as of November 1, 2010.  In this regard, a review of the hearing discussion reveals that information was solicited regarding the Veteran's symptoms of anemia and their impact on her daily and occupational activities.  The VLJ also suggested sources of additional evidence that could assist in substantiating the claim for a higher rating and held the record open for the receipt of such evidence.  However, to date, no additional evidence from the Veteran has been received.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II.  Analysis

The Veteran served as a U.S. Army personnel specialist.  She contended in several oral and written statements including an April 2003 substantive appeal, an August 2006 letter, and during the June 2014 Board hearing that in addition to abnormal laboratory measurements, her anemia caused headaches, dizziness, shortness of breath, fatigue, and irregular heartbeat that persisted after laboratory measurements returned to normal and are more severe than are contemplated by the ratings assigned during the pendency of the appeal.  She also contended that the disability has made it difficult to find and retain employment.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  

Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.

The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  As already noted, other pertinent evidence also must be considered.

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

The standard to employ will differ depending on whether the rating being reduced was in effect for 5 years or more.  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  In the instant case, the Veteran received a 70 percent rating as of March 28, 2002, and it was reduced as of November 1, 2010.  Therefore, such rating was in effect for more than 5 years.

Pursuant to 38 C.F.R. § 3.344(a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without the following:

* Review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete.

* The examination must be as full and complete as the examination upon which the original award was based.

* Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

* Ratings on account of disease which become comparatively symptom free after prolonged rest will not be reduced on examinations reflecting the result of bed rest.

* Where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

* If doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months).

The Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years. The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1 , 4.2, 4.13). 

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 421.

Under the provisions of Diagnostic Code 7700, anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia, a 100 percent evaluation is warranted for Hemoglobin 5 gm/100 ml (gm/dl) or less, with findings such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic Code 7700. 

A 70 percent disability evaluation is warranted for Hemoglobin 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months). Id. 

A 30 percent disability evaluation is warranted for Hemoglobin 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath. Id. 

A 10 percent evaluation is warranted for Hemoglobin 10 gm/100 ml or less with findings such as weakness, easy fatigability or headaches. A non-compensable evaluation is warranted for Hemoglobin 10 gm/100 ml or less, asymptomatic. Id.

As noted previously, the issue before the Board pertains to the propriety of the assigned ratings for her anemia for the appeal period prior to November 1, 2010, i.e., from March 28, 2002, to November 1, 2010, when she was in receipt of a 70 percent rating, and from November 1, 2010, to the present, when she has been in receipt of a noncompensable rating, which includes consideration of the propriety of the reduction in the rating for such disability as of November 1, 2010.  

Service treatment records showed that the Veteran reported a lack of energy and was diagnosed with microcytic anemia in February 1998.  Clinicians noted that the anemia was caused by dysmenorrhea.   Hemoglobin measurements during active service were 9.1 gm/dl at the time of diagnosis and 9.0 gm/dl in May 1998.  Shortly following discharge from active duty, in December 1998, a VA laboratory test showed hemoglobin as 8.9 gm/dl.  

In October 1998 and November 1998, VA examiners noted the Veteran's reports of a diagnosis of anemia in service and a continuing lack of energy.  There were no cardiovascular or respiratory symptoms or abnormalities.  In December 1998, the RO granted service connection and a 10 percent rating for anemia, effective the day following discharge from active service, August 22, 1998.  The RO received the Veteran's current claim for an increased rating in March 2002.  

The following is a summary of hemoglobin (Hgb) measurements noted in private and VA clinical records since the effective date of service connection.  VA laboratory reports list normal hemoglobin measurements as 11.4 to 14.4 gm/dl and one VA physician in May 2004 noted that the normal for this Veteran was 12.0 to 16 mg/ld. 

date
Hgb gm/dl

date
Hgb gm/dl

date
Hgb gm/dl
12/98 
8.9

1/04
6.8

3/08 
15.3
11/99
7.7

5/04
7.8

8/09
14.4
10/00
7.5

5/04
8.3

1/10
15.2
1/02
7.2

2/05
10.4

7/10 
14.2
3/03
8.1

4/05 
11.0

12/10
14.5
7/03
7.9

4/06
12.1

6/11
14.0
9/03
6.8

6/07
14.6

8/12
14.2






10/13
13.4

In the examination summary that follows, all examiners referred to hemoglobin measurements obtained at the time of their examination as noted in the table above.  

As relevant to the current appeal period, in January 2002, a private physician noted the Veteran's report of continued irregular heavy menstrual bleeding.  The physician restarted a prescription medication and an iron supplement.  There was no mention of any other subjective symptoms.  

In March 2003, a VA physician noted the history of anemia secondary to menometrorrhagia that continued despite treatment with liquid iron medication.  The Veteran reported headaches, especially when missing a meal, mild chest pain, and shortness of breath associated with asthma.  The Veteran had never received a transfusion.  The physician noted that the attending clinicians were considering a hysterectomy.  The physician diagnosed microcytic anemia due to an iron deficiency caused by heavy menstrual periods.  

In May 2004, another VA physician accurately noted the Veteran's history with regard to her anemia and added that she had undergone two dilation and curettage (D&C) procedures in July 2003 and January 2004, the latter with laser therapy, that decreased, but did not eliminate heavy menstrual flow and blood clots.  The Veteran continued to experience headaches, but there was no report of shortness of breath, and heartbeat was normal on examination.  The Veteran also claimed to have untreated hypertension.  The physician continued the diagnosis of chronic microcytic hypochromic anemia due to blood loss.  

In May 2005, the same VA physician noted a review of the entire record, including his own evaluation performed one year earlier.  He noted that the D&C procedures and iron supplement therapy did not result in sufficient improvement and that a hysterectomy was scheduled in the near future.  However, a laboratory test for hemoglobin obtained in April 2005 was near normal.  The physician noted that the Veteran should be able to function very close to her normal physical stamina.  The physician expected that the anemia would improve rapidly after the hysterectomy and with continued iron therapy.  Private medical records showed that the Veteran underwent a laparoscopically assisted vaginal hysterectomy in October 2005.  

In April 2006, another VA physician noted a review of the record and the Veteran's report of easy fatigability, weakness, headaches, tightness in the chest, shortness of breath, and occasional lightheadedness exacerbated when being out in the sun.  The physician noted the concurrent hemoglobin measurement of 12.1 gm/dl and found that the anemia was borderline with a probable iron deficiency, but it would not be expected to cause symptoms.  

The Veteran received VA primary care and specialty clinic consultations from 2006 to 2010.  She continued to report headaches, dizziness, muscle aches, numbness, a feeling of heaviness, and chest tightness.  Clinicians diagnosed low back pain, fibromyalgia, and hypertension.  In November 2009, a primary care physician noted that anemia had resolved. 

In January 2010, a VA physician accurately summarized the history of the onset of anemia in service, post-service treatment for menometrorrhagia, and the hysterectomy.  He noted that, since the surgery, the Veteran was no longer anemic.  He further observed that she was negative for syncope, lightheadedness, weakness, fatigability, shortness of breath, dyspnea, and tachycardia.  He referred to a concurrent hemoglobin measurement of 15.2 gm/dl and found no objective findings or residuals of iron deficiency anemia.  

In September 2012, the Veteran was examined for gynecological and mental health issues.  Of relevance to a rating for anemia, one examiner diagnosed a depressive disorder with associated chronic sleep impairment.  The Veteran reported that she was able to work full time, but had difficulty maintaining work because of all of her physical symptoms.  Another examiner noted the hysterectomy in 2005 and that the Veteran denied ever being informed that the hysterectomy was necessary to stop excessive bleeding.  

In December 2012, another VA physician noted a review of the record and the 2005 hysterectomy secondary to menometrorrhagia.  She referred to the gynecological examination in September 2012 and noted that no changes occurred since that examination.  

VA outpatient records dated through December 2013 show ongoing care for mental health, gastrointestinal, and musculoskeletal symptoms.  Other than the October 2013 hemoglobin measurement, there were no reports by the Veteran of symptoms that clinicians associated with anemia.   

Records of participation in a VA program of vocational education under the provisions of 38 U.S.C.A. Chapter 31 were recovered and reviewed.  The RO granted entitlement to the program in November 1998 and the records showed that the Veteran received financial assistance first for general college courses and later for courses in office technology.  Counselors acknowledged the nature and rating of her service-connected disabilities, but determined that she did not have a serious employment handicap.  Education benefits continued through 2009, but the records show attendance and academic difficulties and do not show the completion of any degree or program.  

During the June 2014 Board hearing, the Veteran described her history of the onset of heavy menstrual bleeding during active duty in 1997-98, the diagnosis of anemia, and the initial treatment with iron supplements.  The Veteran testified that, during that time, she experienced symptoms of fatigue, weakness, headaches, and shortness of breath that interfered with attendance at work and caused frequent job changes and difficulty completing a college education.  She further testified that, after the hysterectomy, her laboratory tests stabilized at 13 or 14 gm/dl, but that she continued to have fatigues, headaches, and weakness.  She acknowledged that the medication prescribed for headaches made her drowsy and that she had been under treatment by VA and private clinicians for migraine headaches, fibromyalgia, asthma, scoliosis of the lumbar spine, and fatigue.  

As an initial matter, the Board finds that the Veteran is competent and credible in her reports of observable subjective symptoms such as fatigue, weakness, headaches, shortness of breath, and occasional rapid heartbeat and chest pain.  Although the symptoms were not always reported or noted in treatment records, all clinicians accepted the reports without challenge as exaggerated or manipulative.  However, the Board finds that the association of these symptoms to a particular disorder is a complex medical matter requiring medical training and experience which the Veteran does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, to associate symptoms such as fatigue, weakness, headaches, shortness of breath, and occasional rapid heartbeat and chest pain with anemia would require knowledge of the impact of iron deficiency on various bodily systems.  Moreover, as noted previously, the record reflects that the Veteran has additional diagnoses that may account for her subjective symptoms, to include migraine headaches, fibromyalgia, asthma, scoliosis of the lumbar spine, and fatigue, and there is no indication that she possesses the requisite medical knowledge to associate her symptoms with anemia as opposed to a separate and distinct disorder.     

Furthermore, the great weight of the probative evidence both during and after service is that the Veteran's anemia was caused by blood loss due to menometrorrhagia.  Clinicians predicted, and the weight of evidence showed, that excessive blood loss was eliminated by the hysterectomy in October 2005 and that the Veteran's anemia gradually resolved as noted by several examiners starting in 2009.  Although the Veteran's reports of persistent subjective symptoms are credible, the anemia underwent sustained improvement such that by April 2006 it was found to be borderline and by June 2007 was well into the normal range and stabilized for the remainder of the appeal period.  

The Board finds that a rating in excess of 70 percent for anemia from March 28, 2002 to November 1, 2010, and a compensable rating thereafter is not warranted, and the reduction of rating to noncompensable effective November 2010 was proper.   

From March 2002 to February 2005, the Veteran's hemoglobin measurements were below 7 gm/dl on at least two occasions with symptoms of weakness, easy fatigability, headaches, lightheadedness, and shortness of breath.  Although hemoglobin measurements rose above 10 gm/dl in February 2005, attending clinicians recommended that the Veteran undergo the hysterectomy in October 2005.  A 70 percent rating was continued for three additional years to ensure that the Veteran no longer had the disorder and that her hemoglobin had stabilized.  A higher schedular rating of 100 percent was not warranted during the appeal period prior to November 1, 2010, because at no time was hemoglobin 5gm/dl with symptoms such as congestive heart failure or dyspnea at rest.  

The Board finds that the reduction in rating for anemia from 70 percent to noncompensable effective November 1, 2010 was proper and a noncompensable rating continues to be warranted thereafter.  As noted above, the RO accomplished the due process requirements for a rating reduction after a sustained period and multiple thorough and adequate examinations showed that the Veteran's anemia had been resolved.  The great weight of probative evidence both during and after service reflects that the Veteran's anemia was caused by blood loss due to dysmenorrhea.  Clinicians predicted, and the weight of evidence showed, that excessive blood loss was eliminated by the hysterectomy in October 2005 and that the Veteran's anemia gradually resolved as noted by several examiners starting in 2009.  Although the Veteran's reports of persistent subjective symptoms are credible, the anemia underwent sustained improvement such that by April 2006 it was found to be borderline and by June 2007 was well into the normal range and stabilized for the remainder of the appeal period.  The Veteran has been diagnosed and treated for several other disorders that clinicians associated with continuing symptoms of fatigue and weakness such as sleep impairment from depression, migraine headaches, and fibromyalgia.  As the Veteran no longer has anemia with hemoglobin at 10 gm/dl or less, a compensable schedular rating is not warranted.  

Therefore, the Board finds that a rating in excess of 70 percent for anemia for the appeal period prior to November 1, 2010, and a compensable rating thereafter, to include the restoration of a 70 percent rating as of November 1, 2010, is not warranted.

The Board further finds that additional staged ratings for the Veteran's anemia are not warranted as her symptomatology has remained stable throughout the appeal period.  See Hart, supra. 

Finally, the Board considered whether the anemia claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected anemia with the established criteria found in the rating schedule.  The Board finds that her anemia and its occupational and functional impairment are fully addressed by the applicable rating criteria.  In this regard, the criteria address specific laboratory results indicative of the severity of the disorder and include contemplation of all the subjective symptoms resulting from such iron deficiency, to include as weakness, easy fatigability, headaches, lightheadedness, and shortness of breath.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of her anemia are not addressed by the rating schedule.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

Therefore, the Board need not proceed to consider the second factor, viz., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  However, the Board notes that marked impairment of occupational functions solely because of anemia is not evidence as the Veteran is able to perform activities outside the home as well as management of household affairs and provide care for children while working at least intermittently and attending college.  There is evidence of hospitalization for the hysterectomy and the Board is referring the issue of secondary service connection for consideration by the AOJ in the first instance.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran reported that she had difficulty sustaining attendance and performance at work because of her anemia during a portion of the appeal period.  However, she did not contend that she was incapable of all forms of substantially gainful employment and was actively pursuing school programs and job retraining.  VA counselors found that the Veteran did not have a serious occupational handicap and was able to attend college.  The record does not show that she was unable to perform substantially gainful employment solely because of the anemia disability.  Therefore, the issue of entitlement to a TDIU has not been raised by the Veteran and is not reasonably raised by the record.  Consequently, such need not be addressed further.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for higher ratings, to include the restoration of a 70 percent rating.  As such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 70 percent for anemia for the appeal period prior to November 1, 2010, and a compensable rating thereafter, to include the restoration of a 70 percent rating as of November 1, 2010, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


